Name: 83/479/EEC: Council Decision of 19 September 1983 on the conclusion of the Agreement in the form of an exchange of letters amending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-09-27

 Avis juridique important|31983D047983/479/EEC: Council Decision of 19 September 1983 on the conclusion of the Agreement in the form of an exchange of letters amending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese Official Journal L 264 , 27/09/1983 P. 0013*****COUNCIL DECISION of 19 September 1983 on the conclusion of the Agreement in the form of an exchange of letters amending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese (83/479/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese (1), Having regard to the recommendation from the Commission, Whereas it has been considered desirable to amend some of the provisions of the Temporary Arrangement for a concerted discipline in order to bring it more closely in line with actual market requirements; Whereas the Commission initiated consultation with the Republic of Finland on this subject and has reached a satisfactory agreement with that country in a spirit of reciprocity, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters amending the Temporary Agreement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 19 September 1983. For the Council The President G. VARFIS (1) OJ No L 359, 15. 12. 1981, p. 25.